BODINE, District Judge.
A petition having been filed by Hudson Trust Company to review an order made in the above-entitled matter by the Honorable George R. Beach, referee in bankruptcy, on December 13,1924, directing that certain property in said order described be sold by the trustee in bankruptcy free and clear of certain liens, and restraining a suit instituted in the Court of Chancery of New Jersey by Hudson Trust Company to foreclose a certain mortgage covering certain of the said premises, and the said referee having certified the questions presented, the said order and his findings and reasons, and no evidence having been taken, and the matter having come on to be heard in the presence of Lionel P. Kristeller, attorney for the said Hudson Trust Company, Thomas G. Haight, attorney for Joseph M. Davis, trustee in bankruptcy of the said Prances S. Dyer, Frederic W. Smith, attorney for Holt Power Light Company, and Herbert J. Hannoch,'attorney-for Joseph P. Egan, trustee in ‘bankruptcy of F. Monroe Dyer, and the court having considered the arguments of counsel, it is, bn this 2d day of February, 1925, ordered that the said petition be dismissed, and that the said order of the’ referee be, and the same is hereby, affirmed.